891 F.2d 296
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.TRUSTEES of the SAN DIEGO COUNTY CEMENT MASONS' GROUPINSURANCE, Pension, Vacation, Apprenticeship, andTraining Trusts and Industry AdvancementFund, Plaintiff,andBlake Construction Company, Counter-plaintiff-Appellee,v.AETNA CASUALTY AND SURETY COMPANY, INC., and Does 1 Through10, Inclusive, Blake Construction Company, Defendants,andTrustees of the San Diego County Cement Masons' GroupInsurance, Pension, Vacation, Apprenticeship, and TrainingTrusts and Industry Advancement Fund, Operative Plasterers'and Cement Masons' International Association, Local UnionNo. 744, Counter-defendants-Appellants.
No. 88-6303.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Oct. 3, 1989.Decided Dec. 6, 1989.

Before HUG, FARRIS, and REINHARDT, Circuit Judges.


1
MEMORANDUM*


2
This appeal raises the same issues concerning the same Master Labor Agreement and the same conduct by Blake, terminating its participation in that agreement, as was involved in our prior decision in Laborers' Int'l Union of North Am., Local 89, AFL-CIO v. Blake Construction Co., C.A., No. 88-5961 (9th Cir.  Mar. 8, 1989).   For the reasons expressed in that memorandum, we affirm in this case.


3
REINHARDT, Circuit Judge, concurring specially:


4
For jurisprudential reasons, I concur because of the prior memorandum decision in which we definitively construed this very contract.   Were I to have faced this question initially, I might well have reached a contrary result, but under the circumstances, I feel obligated to concur.


5
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3